DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The limitations drawn to applying steam that has been cooled in heat exchanger with a fuel line to the gland seal of a low pressure turbine, in combination with the other limitations of the claims was not disclosed not rendered obvious over the prior art.

While many aspects of this invention are known individually there is no reasonable combination to combine such references with predictability that such combination would function as intended.
JP56-014805 discloses how steam for a low pressure turbine gland seal may damage the seal so is passed over turbine exhaust to cool the steam.  Further US Patent 4793141 specifically cites how JP56-014805 is inefficient in its use of space as running a cooling line through the exhaust is not desirable.  Hence between these two reference there is taught a need for gland steam cooling and an desire to improve such design of the Japanese reference, however while it is known to cool superheated steam using heat exchange with turbine engine fuel such as in US Patent 9903276, there is no teaching that such combination would both sufficiently heat the fuel, and sufficiently or overly cool the gland steam.  As such the combination of these references is considered Non-Obvious.
A further reference of Note is US Patent 9046037 which discloses that feedwater is fed to a steam gland (Fig 3a) and that feedwater after being preheated at the beginning of 24 is used to pre-heat fuel, however fails to disclose with any clarity the location of the fuel preheat section, and fails to disclose specifically that fuel is preheated in the gland supply line 38.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Claims 1-11 allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE at (571)270-1406 normal office hours are M-F 8:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746